ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-073, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that ERIC H. BORNSTEIN of QUINCY, MASSACHUSETTS, who was admitted to the bar of this State in 1994, should be suspended from the practice of law for a period of six months for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer), and good cause appearing;
It is ORDERED that ERIC H. BORNSTEIN is suspended from the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that ERIC H. BORNSTEIN comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that ERIC H. BORNSTEIN be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(e); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*88ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.